Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification submitted 6/24/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 6/24/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/13/2021 and 6/24/2020 have been considered by the examiner.
	

	Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-13, drawn to a method of making a 3D memory, classified in H01L27/11519.
II. Claims 14-20, drawn to 3D memory structure, classified in H01L27/11582.

During a telephone conversation with Leon Radomsky on 2/24/2022 a provisional election was made without traverse to prosecute Invention I, corresponding to claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action. Claims .

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the same product could have been made with a different process, specifically the sacrificial layer could have been pre-formed.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the applicant recites at least two limitations with claim scope that would not be clear to a person having ordinary skill in the art. 
First, the applicant recites “depositing a metal-containing layer on the physically portion of the outer surface of the vertical semiconductor channel”. There is insufficient antecedent basis for “physically portion”. For the sake of compact prosecution, the examiner will examine the claim language presuming that the applicant intended to recite “depositing a metal-containing layer on the physically exposed portion of the outer surface of the vertical semiconductor channel”.
Second, the applicant recites “performing a first anneal process to induce a reaction of metal atoms in the metal- containing layer within a semiconductor material in the vertical semiconductor, wherein the metal atoms at least one of diffuse into the vertical semiconductor channel to crystallize the vertical semiconductor channel or form an alloy with a semiconductor material of the vertical semiconductor channel”. It is not clear what is meant by “wherein the at least one of the metal atoms diffuses into”.

The dependent claims 2-13 are rejected for the same reasons.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sharangpani (US # 20200194445) in view of Lee (KR 20150028885, see machine translation for citations).

Regarding Claim 1, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Sharangpani teaches a method of forming a semiconductor structure, comprising: 
forming a source-level (110) sacrificial layer (104; see Fig. 35A) over a substrate (8); 
forming an alternating stack of insulating layers (132, 232) and spacer material layers (142, 242) over the source-level sacrificial layer, wherein the spacer material layers are formed as, or are subsequently replaced with, electrically conductive layers (see the replacement completed in Fig. 38); 
forming a memory opening (49) vertically extending through the alternating stack and the source-level sacrificial layer (see Fig. 4A, for example); 
forming a memory opening fill structure (58) in the memory opening, wherein the memory opening fill structure comprises a memory film (50) and a vertical semiconductor channel (60); 
forming a source cavity (109) by removing the source-level sacrificial layer (shown in Fig. 35B), wherein a portion of an outer surface of the vertical semiconductor channel is physically exposed to the source cavity (see Fig. 35C); and 
filling the source cavity with a source contact layer (114).


does not explicitly teach the method comprising depositing a metal-containing layer on the physically exposed portion of the outer surface of the vertical semiconductor channel; performing a first anneal process to induce a reaction of metal atoms in the metal- containing layer within a semiconductor material in the vertical semiconductor, wherein at least one of the metal atoms diffuses into the vertical semiconductor channel to crystallize the vertical semiconductor channel or form an alloy with a semiconductor material of the vertical semiconductor channel.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Lee teaches a similar method (see Figs. 11 and corresponding text) comprising depositing a metal-containing layer (60A) on an exposed portion of an outer surface of a vertical semiconductor channel (50); performing a first anneal process ([0055]) to induce a reaction of metal atoms in the metal-containing layer within a semiconductor material in the vertical semiconductor, wherein at least one of the metal atoms diffuses into the vertical semiconductor channel to crystallize the vertical semiconductor channel or form an alloy with a semiconductor material of the vertical semiconductor channel (see [0055]).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the source taught in Sharangpani, as suggested by Choi. Specifically, the modification suggested by Choi would be to employ a method exposed portion of the outer surface of the vertical semiconductor channel; performing a first anneal process to induce a reaction of metal atoms in the metal- containing layer within a semiconductor material in the vertical semiconductor, wherein at least one of the metal atoms diffuses into the vertical semiconductor channel to crystallize the vertical semiconductor channel or form an alloy with a semiconductor material of the vertical semiconductor channel. The rationale for this modification is that silicidation provides lower resistance, which allows devices to run more efficiently. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of silicide at contact with source regions are well known in the art (see MPEP 2144.01). 


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sharangpani (US # 20200194445) in view of Lee (KR 20150028885, see machine translation for citations) and further in view of Kohji (US # 20150004777).

Regarding Claim 2, Sharangpani teaches the method of Claim 1, wherein: the vertical semiconductor channel comprises an amorphous semiconductor material ([0111]).

Although Sharangpani in view of Lee discloses much of the claimed invention, it does not explicitly teach the method wherein the vertical semiconductor channel is amorphous 

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Kohji teaches a similar method wherein a semiconductor part (210a; see Fig. 13) is amorphous semiconductor material prior to depositing the metal-containing layer ([0059]); and a first subset of the metal atoms diffuses to a top end of the semiconductor part and induce catalytic crystallization of the amorphous semiconductor material into a crystalline semiconductor material during an anneal process ([0064]).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the method of silicidation, taught in Sharangpani in view of Lee, as suggested by Kohji. Specifically, the modification suggested by Kohji would be to employ a method wherein the vertical semiconductor channel is amorphous semiconductor material prior to depositing the metal-containing layer; and a first subset of the metal atoms diffuses to a top end of the vertical semiconductor channel and induce catalytic crystallization of the amorphous semiconductor material into a crystalline semiconductor material during the first anneal process. The rationale for this modification is that catalytic crystallization of the 

Regarding Claim 12, Sharangpani teaches the method of Claim 1, wherein: 
the memory film (52, 54, 56) comprises a layer stack including a blocking dielectric, a charge storage layer, and a tunneling dielectric; 
the vertical semiconductor channel (60) has a doping of a first conductivity type (p-type; [0272]); and 
the source contact layer has a doping of a second conductivity type (n-type) that is the opposite of the first conductivity type (see [0289]).


Allowable Subject Matter
Claims 3-11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899